DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 12/22/2020, with respect to the Terminal Disclaimer, filed 12/22/2020, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,734,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Krijn et al. U.S. PGPUB No. 2002/0079449 discloses a charged particle beam device comprising: a charged particle source that generates a primary charged particle beam [0002]; an objective lens 14/16 that focuses the primary charged particle beam on a sample 18; a detector 9 comprising four segments (as illustrated in figure 3) that are disposed closer to a side of the charged particle source than the objective lens (as illustrated in figure 1), are disposed 
Frosien U.S. Patent No. 6,720,557 discloses a charged particle beam device comprising: a charged particle source 1 that generates a primary charged particle beam 
Sears U.S. PGPUB No. 2015/0144785 discloses a charged particle beam device comprising: a charged particle source 102 that generates a primary charged particle beam 104; an objective lens 114 that focuses the primary charged particle beam on a sample 116; an electrode 120, including four electrodes 128a, 128b, 128c, 128d arranged in a circumferential direction around the optical axis of the primary charged particle beam (as illustrated in figure 1B), that forms an electric field; wherein the electric field acts in an azimuth direction of the secondary particles 118, and deflects the secondary particles emitted toward detector 122. However, Sears does not disclose four detectors, and therefore does not disclose that an electric field of the electrode acts in 
Koike et al. U.S. PGPUB No. 2005/0279937 discloses an electrode 150 generating an electric field acting on a beam of secondary electrons an in azimuthal direction with respect to four symmetrically disposed detectors 122. However, the secondary electrons are directed to strike target 110, and Koike does not disclose an electric field of the electrode (including four electrodes) acts in an azimuth direction of the secondary particles, and deflects the secondary particles emitted toward a region between four detectors into a direction of a detection surface of each of the four detectors.
Ito et al. U.S. Patent No. 5,517,028 illustrates an electron beam apparatus, where figure 1 illustrates that secondary electrons e2 are deflected towards four detectors 23. However, figure 8 illustrates the electrode configuration for deflecting these secondary electrons, and Ito does not disclose a configuration wherein this electrode includes four electrodes arranged in a circumferential direction around the optical axis of the primary charged particle beam, as claimed.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising an electrode, including four electrodes arranged in a circumferential direction around an optical axis of a primary charged particle beam, that forms an electric field in a direction corresponding to each of four detectors disposed symmetrically around the optical axis of the primary charged particle beam between travel routes of secondary particles emitted by irradiating a 

Regarding dependent claims 2-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L MCCORMACK/Examiner, Art Unit 2881